COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Augustus Mitchell v. The State of Texas

Appellate case number:    01-15-00397-CR

Trial court case number: 1434115

Trial court:              179th District Court of Harris County

         On July 7, 1015, appellant, Augustus Mitchell, filed two separate motions to (1) abate for
the trial court to rule on “Defendant’s Motion for Judgment Nunc Pro Tunc” and (2) supplement
the clerk’s record with the motion for judgment nunc pro tunc and any orders or judgments nunc
pro tunc arising from the trial court’s consideration of the motion. On August 10, 2015, the trial
court clerk filed a supplemental clerk’s record containing the motion, an order of the trial court
granting the motion, and the judgment nunc pro tunc. Accordingly, appellant’s motions to abate
and supplement the record are dismissed as moot.
       On August 7, 2015, appellant filed “Appellant’s First Motion for Extension of Time to
File Brief Pending Supplementation of the Record.” The motion requests that the Court grant
appellant an extension of time for filing his brief “until a reasonable time after the record is
supplemented.” Because the record has been supplemented, the Court grants appellant an
extension of 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court

Date: August 18, 2015